Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 12-17, 19-25, and 27-32 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 12-17, 19-25, and 27-32 filed on December 01, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 and 32 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Andreev et al (U.S. Patent Application Publication No. 2005/0198501 A1) in view of Rumsey (U.S. Patent Application Publication No. 2016/0371172 A1).

As to claim 12, Andreev et al teach a remote connectivity portal (figures 1A-1B, portal server) configured to: authenticate a remote client; receive a selection of a target application from the remote client; and send notifications to the remote client (figure 1A, par. 0022, figure 2, par. 0030, portal server authenticates a user and the user selects target application); and a remote connectivity framework (proxy) configured to: initiate a secure link with a gateway (portal server) in a remote partner computing environment, responsive to the selection of the target application; forward a request, received from a support application in the remote partner computing environment via the secure link, for establishing a connection between the support application and the selected target 
However, Andreev et al do not teach the support application is configured to provide maintenance or troubleshooting of the selected target application; and forward data providing maintenance or troubleshooting of the selected target application.
Rumsey teaches a remote connectivity portal (see abstract and figures 1-2, CMS) configured to: forward a request, received from a support application in the remote partner computing environment via the secure link, for establishing a connection between the support application and the selected target application, wherein the support application is configured to provide maintenance or troubleshooting of the selected target application; and subsequent to acceptance of the request by the selected target application, forward data providing maintenance or troubleshooting of the selected target application, from the support application to the selected target application (pars. 0015-0017, figures 5-6, pars. 0038-0048 & 0060, reference teaches that the support application is configured to provide maintenance or troubleshooting of the selected target application).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rumsey as stated above with the remote connectivity portal of Andreev et al for providing maintenance or 

As to claim 13, Andreev et al teach that the gateway in the remote partner computing environment, wherein the gateway is configured to: forward the request from the support application to the remote connectivity framework; forward data originating at the selected target application from the remote connectivity framework to the support application; and forward data destined for the selected target application from the support application to the remote connectivity framework (figure 1A, pars. 0022-0023, figure 1B, pars. 0026-0027, portal server makes secure connection between clients and target applications using proxies).

As to claim 14, Andreev et al teach that the remote connectivity portal is further configured to retrieve, from a server, information of a plurality of target applications, including the selected target application, with which a user of the remote client is authorized to connect; and the selected target application is selected from the plurality of target applications (figure 1A, par. 0022, figure 2, par. 0030, portal server authenticates a user and the user selects target application from a list presented in the user’s browser).
However, Andreev et al do not teach that present the information to a user of the remote client, wherein the presented information is restricted to target applications.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rumsey as stated above with the remote connectivity portal of Andreev et al for providing the information to a user of the remote client, wherein the presented information is restricted to target applications because it would have improved security of the user and the applications during the building and testing of the applications for different types of computing devices.

As to claim 15, Andreev et al teach that allow an agent of a given application among the plurality of target applications to update the information at the server, the updating including: enabling or disabling the authorization of the user of the remote client to the given application; and configuring which among a plurality of connection types are available to the user of the remote client for connecting to the given application (figure 3, pars. 0031-0032, figure 4, par. 0035, LDAP proxy authenticates the user and the credential string again for enabling or disabling the authorization of the user and validating of the target application).
As to claim 32, Andreev et al teach that the remote connectivity portal and the remote connectivity framework are part of a computing infrastructure distinct from and coupled between (i) the remote partner computing environment and (ii) a target computing environment hosting the selected target application (see figures 1-2).

Claims 16-17, 19-25, and 27-31 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Mckinney (U.S. Patent Application Publication No. 2014/0157398 A1) in view of Rumsey (U.S. Patent Application Publication No. 2016/0371172 A1).

As to claim 16, Mckinney discloses a system (see figures 2-3) comprising: a broker computing environment, comprising one or more computer processors with memory coupled thereto and one or more network interfaces, wherein the broker computing environment is separately coupled to a target computing environment and a partner computing environment over respective first and second networks (figure 2, par. 0033, MSL server coupled to a remote computing device and a client over two different  networks); and a remote connectivity framework implemented in the broker computing environment and configured to respond to a session request by: initiating a first secure link with the target computing environment (figure 2, par. 0034, server using MSL VPN to communicate a remote computing device); and initiating a second secure link with the partner computing environment (figure 2, par. 0035, server using COLT VPN to communicate a client device); joining the first and second secure links to establish a secure duplex communication session between the partner and target computing 
However, Mckinney does not teach authenticate a remote agent.
Rumsey teaches a remote connectivity portal implemented in the broker computing environment (see abstract and figures 1-2, CMS) and configured to: authenticate a remote agent; provide the authenticated remote agent with access to resources within the broker computing environment for selecting an application instance in the target computing environment and initiating a session request; present the authenticated remote user with a menu listing a plurality of available application instances, wherein the presented available application instances are restricted to application instances for which the authenticated remote agent is authorized; and receive, from the authenticated remote agent, an indication of the selected application instance from the menu; and a remote connectivity framework implemented in the broker computing environment and configured to respond to the session request from the authenticated remote agent (pars. 0015-0017, figures 1-2, pars. 0021 & 0025, figure 5, par. 0038, reference teaches about the remote agent authenticate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rumsey as stated above with the remote connectivity portal of Mckinney for authenticating the remote agent because it would have improved security of the user and the applications during the building and testing of the applications for different types of computing devices.

As to claim 17, Mckinney discloses that the remote connectivity framework is further configured to forward, between a frontend application in the partner computing environment and a backend application in the target computing environment, requests to establish connections within the secure duplex communication session and to forward data over the established connections (figure 2, par. 0034, forward requests to establish connections and to forward data over the established connections).

As to claim 19, Mckinney discloses that a remote connectivity gateway implemented in the partner computing environment and configured to provide an endpoint for the second secure link within the partner computing environment (see figures 2-3).

As to claim 20, Mckinney discloses that the secure duplex communication session is a first secure session, and the target computing environment is a first target computing environment; and wherein the remote connectivity framework is configured to concurrently support a plurality of secure sessions, including the first secure session, between: respective remote computing environments, including the partner computing environment and at least a second remote computing environment, and respective target computing environments, including the first target computing environment (figures 6-7, pars. 0053-0054, make communication between client and service provider using MSL VPN and COLT VPN, also see figures 2-3, also disclose more than one remote computing environments).

As to claim 21, it is also rejected for the same reasons set forth to rejecting claim 16 above, since claim 21 is merely the method of operations for an apparatus defined in the claim 16, and claim 21 does not teach or define any new limitations than above rejected claim 16. Additionally, Rumsey teaches that receiving, from an agent of the partner computing environment, a selection of a session type from among a plurality of available types including a source code debug session type; by a remote connectivity framework implemented in a broker computing environment; and establish a secure duplex communication session, having the selected session type, between the partner and target computing environments (pars. 0013-0017, figures 1-2, pars, 0033-0035, reference teaches about a selection of a session type including debug session type).

As to claim 22, Mckinney discloses that the by the broker computing environment: forwarding a first request for establishing a connection within the secure duplex communication session, received from a partner application at the partner computing environment through the first secure link, to a target application instance at the target computing environment through the second secure link; and forwarding data traffic between the partner application and the target application instance over the established connection (figures 8A-8B, pars. 0055-0056, forwarding data traffic from user application to the owner gateways over the established connection by MSL server).

As to claims 23-25, Mckinney discloses that the secure duplex communication session enables the agent to perform troubleshooting or maintenance of a target application instance at the target computing environment, from the partner computing 

As to claims 27-29, Mckinney discloses that the plurality of available types conforms to respective TCP-based protocols (par. 0002, selecting proper protocol); the plurality of available types further includes a database session type (par. 0049, selecting session information); and the plurality of available types is restricted to types for which the agent is authorized (figures 2-3, selecting VPN owner).

As to claim 30, Mckinney discloses that the links between the broker computing environment and the partner computing environment, including the first secure link, are restricted to links initiated from the broker computing environment (figure 6, par. 0053, restrict link for unauthorized user).

As to claim 31, Mckinney discloses that closing the secure duplex communication session, from within the broker computing environment, when work of the secure duplex 

Response to Arguments
Applicant’s amendments and arguments with respect to the claims 12-17, 19-25, and 27-32 filed on December 01, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 12-17, 19-25, and 27-32).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Additional References
The examiner as of general interest cites the following references.
a. 	Elumalai et al, U.S. Patent No. 8,555,176 B2.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            March 02, 2022